DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claims 13 – 17 are reinstated for consideration.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a memory system/method of operating the memory system (as well as memory controller), comprising in combination: 
a memory device including a memory cell array and a page buffer circuit, the memory device being configured to perform a data program operation or a data erase operation, suspend the data program operation or the data erase operation in response to a suspend 

command, perform a data read operation of storing read data from the memory cell array in the page buffer circuit in response to a read command, and perform a data output operation of outputting the read data stored in the page buffer circuit; and 
a memory controller configured to output a pre-resume command to the memory device between a first time at which the data read operation is complete and a second time at which the data output operation starts.

The prior arts of record also fail to teach or reasonably suggest a memory device comprising in combination: 
a memory cell array including a plurality of memory cells;
a control logic configured to read data from the memory cell array or program data to the memory cell array; 
a page buffer circuit including a read buffer that stores the read data and a program buffer that stores the program data; and 
a data input/output circuit configured to output the read data stored in the read buffer to an outside of the memory device, and receive the program data to store the program data in the program buffer, wherein the data input/output circuit outputs the read data stored in the read buffer to the outside for a first period, and wherein the control logic programs the program data stored in the program buffer to the memory cell array for a second period that overlaps with the first period.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           June 30, 2021